DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-13, 73, 83-85, 88 and 91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Baker US 5,720,951.
Regarding claim 1, Baker teaches a feral hog bait (intended use) comprising: 
a carrier material (Abstract, cereal grains. Col 2 Ln 21-28, Col 3 Line 3-65); and 
an active agent (Col 4 Ln 21-36) contributing to the toxicity of said bait in a feral hog (or any animal), said active agent consisting of an amount of warfarin (Col 4 Ln 25) not greater than about 0.01% by weight of said bait (Col 4 Ln 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)…even more preferably in the range of from about 10 to about 100 ppm," where about 10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10).
Therefore, Baker’s range 0.001-0.01% anticipates applicants claimed range of “not greater than 0.01%,” since 0.001-0.01% can be considered identical ranges since broadest reasonable interpretation (BRI) of the scope of “not greater than 0.01%” includes 0.001-0.01% when the lower limit of applicants claimed range is not defined.   
Baker teaches an active agent range of not greater than about 0.01% in lines 33-34 of column 4, which is believed to anticipate the claimed range of “not greater than about 0.01%”.  Alternatively, if for any reason it can be considered that the range taught by Baker is broader than the claimed range of applicants invention or that Baker somehow doesn’t teach an amount of warfarin not greater than about 0.01% by weight of said bait, it is clear from Bakers disclosure that the concentration of rodenticide in the final bait may range from 0.0005% (5 ppm) to about 0.055% (550 ppm) and that the concentration may vary depending on the particular active agent and that an appropriate amount of rodenticide will be known by a skilled worker or readily determinable by routine experimentation (Col 4 Ln 30-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.01% as In re Aller, 105 USPQ 233.
Regarding claim 5, Baker discloses/teaches the feral hog bait of claim 1, wherein said amount of warfarin (Col 4 Ln 25) is in a range of between about 0.005% to about 0.01% by weight of said bait (Col 4 Ln 28-36; Col 4 Ln 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)…even more preferably in the range of from about 10 to about 100 ppm," where about 10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10;).  Therefore, Baker’s range 0.001-0.01% anticipates applicants claimed range of 0.005% to about 0.01%.  Baker’s disclosed range of 0.001-0.01% is nearly identical to the claimed range 0.005-0.01%.  Since Baker teaches only a slightly broader range at the lower end, 0.004% lower end than is being claimed, the extent of the overlap is otherwise identical, and therefore Baker teaches the claimed range with sufficient specificity. 
Baker teaches an active agent range of between about 0.001% to about 0.01% in lines 33-34 of column 4, which is believed to anticipate the claimed range of “about 0.005% to about 0.01%”.  Alternatively, if for any reason it can be considered that the range taught by Baker is broader than the claimed range of applicants invention or that Baker somehow doesn’t teach an amount of warfarin between about 0.005% to about 0.01% by weight of said bait, it is clear from Bakers disclosure that the concentration of active agent (warfarin) in the final bait may range from 0.0005% (5 ppm) to about 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin from about 0.005 to about 0.01% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Baker discloses/teaches the feral hog bait of claim 1, wherein said amount of warfarin (Col 4 Ln 25) is not greater than about 0.005% by weight of said bait (Col 4 Ln 28-36; Col 4 Ln 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)…even more preferably in the range of from about 10 to about 100 ppm," where 5ppm converts to about 0.0005%; where10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10;).  Therefore, Baker’s disclosed amounts of between 0.0005-0.055% and 0.001-0.01% both provide sufficient specificity to anticipate applicants claimed limitation “of not greater than about 0.005%” since there is substantial overlap between the claimed range and the prior art ranges taught by Baker.  
Baker teaches an active agent range/amounts of as low as 0.0005% and 0.001% in lines 30-36 of column 4, which is believed to anticipate the claimed range of “not greater than about 0.005%”.  Alternatively, if for any reason it can be considered that the amounts/range taught by Baker is broader than the claimed range of applicants 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.005% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Baker discloses/teaches the feral hog bait of claim 1, wherein said carrier material comprises a binder (Abstract, Col 4 Ln 37-Col 5 Ln 2; Col 5 Ln 24-30).
Regarding claim 9, Baker discloses/teaches the feral hog bait of claim 1, wherein said bait is substantially homogenous, thereby having a uniform composition throughout (Col 2 Ln 21-34: blended until homogenous).
Regarding claim 10, Baker discloses/teaches the feral hog bait of claim 7, wherein an amount of said binder is not greater than about 50% by weight of said bait (Col 4 Ln 64-67).
Regarding claim 11, Baker discloses/teaches the feral hog bait of claim 7, wherein said binder comprises wax (Col 5 Ln 24-30).
Regarding claim 12, Baker discloses/teaches the feral hog bait of claim 11, wherein said binder comprises paraffin wax (Col 5 Ln 24-30).
Regarding claim 13, Baker discloses/teaches the feral hog bait of claim 7, wherein said bait further comprises one or more attractants (Col 4 Ln 1-11).
Regarding claim 73, Baker discloses/teaches the feral hog bait of claim 1, wherein said bait further comprises a colorant (Col 5 Ln 22-23).
Regarding claim 83, Baker discloses a bait consisting of: a carrier material (Abstract, cereal grains. Col 2 Ln 21-28, Col 3 Line 3-65); an amount of warfarin not greater than about 0.01% by weight of said bait (Col 4 Ln 21-36; 25; 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)…even more preferably in the range of from about 10 to about 100 ppm," where about 10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10); and one or more of a colorant (Col 5 Ln 22-23) and an attractant (Col 4 Ln 1-11).
Therefore, Baker’s range 0.001-0.01% anticipates applicants claimed range of “not greater than 0.01%,” since 0.001-0.01% can be considered identical ranges since broadest reasonable interpretation (BRI) of the scope of “not greater than 0.01%” includes 0.001-0.01% when the lower limit of applicants claimed range is not defined.   
Baker teaches an active agent range of not greater than about 0.01% in lines 33-34 of column 4, which is believed to anticipate the claimed range of “not greater than about 0.01%”.  Alternatively, if for any reason it can be considered that the range taught by Baker is broader than the claimed range of applicants invention or that Baker somehow doesn’t teach an amount of warfarin not greater than about 0.01% by weight of said bait, it is clear from Bakers disclosure that the concentration of rodenticide in the final bait may range from 0.0005% (5 ppm) to about 0.055% (550 ppm) and that the concentration may vary depending on the particular active agent and that an appropriate 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.01% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 84, Baker teaches a bait consisting of: a carrier material (Abstract, cereal grains. Col 2 Ln 21-28, Col 3 Line 3-65); an amount of warfarin not greater than about 0.005% by weight of said bait (Col 4 Ln 21-36; 25; 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)…even more preferably in the range of from about 10 to about 100 ppm," where 5ppm converts to about 0.0005%; where10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10); and one or more of a colorant (Col 5 Ln 22-23) and an attractant (Col 4 Ln 1-11).
Therefore, Baker’s disclosed amounts of between 0.0005-0.055% and 0.001-0.01% both provide sufficient specificity to anticipate applicants claimed limitation “of not greater than about 0.005%” since there is substantial overlap between the claimed range and the prior art ranges taught by Baker.  
Baker teaches an active agent range/amounts of as low as 0.0005% and 0.001% in lines 30-36 of column 4, which is believed to anticipate the claimed range of “not greater than about 0.005%”.  Alternatively, if for any reason it can be considered that the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.005% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 85, Baker discloses/teaches the bait of claim 83, wherein said carrier material comprises a binder (Abstract, Col 4 Ln 37-Col 5 Ln 2; Col 5 Ln 24-30).
Regarding claim 88, Baker discloses/teaches the bait of claim 84, wherein said carrier material comprises a binder (Abstract, Col 4 Ln 37-Col 5 Ln 2; Col 5 Ln 24-30).
Regarding claim 91, Baker discloses/teaches the feral hog bait of claim 1, wherein said bait is configured as a solid bait block which has no space(s) or void(s) inside (granules formed into blocks Col 2 Ln 56-63).
If applicant disagrees with the shape of the bait, then it would have been an obvious matter of design choice to make the different portions of the bait of whatever form or shape was desired or expedient, including solid, having no space(s) or void(s) In re Dailey et al., 149 USPQ 47.  Please note that the current specification discloses “It will be appreciated that the actual shape of the bait is not a crucial parameter and that any obtainable shape is within the scope of the present invention” (Page 6, Ln 25-26).
Claims 74, 75, 86, 87, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 5,720,951 in view of Wentworth US 3,629,390.
Regarding claims 74, 86 and 89, Baker discloses/teaches the feral hog bait of claims 73, 83 and 88, but are silent as to wherein said colorant provides a blue color.
Wentworth teaches a system, within the same field of endeavor, further including wherein it is known to provide a bait composition with a colorant that is blue in color (Col 3 Ln 65-70)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Baker as being a colorant that is blue as taught by Wentworth in order to entice or attract animals and pests to it.
Regarding claims 75, 87 and 90, the modified reference teaches the feral hog bait of claims 74, 86 and 89, and Wentworth further teaches wherein said colorant is configured for absorption by fat cells of the animal following ingestion to visibly color fat the color of the dye. Wentworth previously taught that a blue colorant is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the colorant as taught by the modified reference as being a fat seeking dye that visibly colors fat of the animal following ingestion as further taught by Wentworth in order to warn hunters/notify people that the animal has ingested the bait composition and may be contaminated and therefore not safe for food.
Claims 74, 75, 86, 87, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 5,720,951 in view of “Blue Pig Fat Photo Explained” (Business Insider article by Kim Renfro), hereafter “Renfro.”
Regarding claims 74, 86 and 89, Baker discloses/teaches the feral hog bait of claims 73, 83 and 88, but are silent as to wherein said colorant provides a blue color.  Renfro teaches that blue dye is put into bait.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Baker as being a colorant that is blue as taught by Renfro in order to discourage humans or undesired animals from consuming the bait (Page 2, Ln 10-11, 16-17).
Regarding claims 75, 87 and 90, the modified reference teaches the feral hog bait of claims 74, 86 and 89, and Renfro further teaches that said colorant is configured for absorption by fat cells of the animal following ingestion to visibly color fat blue.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Baker as being a colorant that visibly colors fat blue as taught by Renfro in order to verify that the bait had been consumed (Page 2, Ln 26-27).
Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Baker US 5,720,951 in view of Bajomi US 9,370,177.
Regarding an alternate interpretation of claim 91, Baker discloses/teaches the feral hog bait of claim 1, but does not teach that said bait is configured as a solid bait block which has no space(s) or void(s) inside.  Bajomi teaches that a warfarin based (Col 8 Ln 37-44) bait that is formed into a block by compression or extrusion (Col 8 Ln 49-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bait of Baker by forming the blocks by compression or extrusion as taught by Bajomi in order to obtain an easy to use, stable bait formation.  
Please note that the current specification gives no details as to how the bait is made with no space(s) or void(s) inside, except for a brief mention that the bait can be “compressed or extruded” (specification page 6).  For the purposes of this action, it will be assumed that any “compressed or extruded” bait is “a solid bait block which has no space(s) or void(s) inside.”
Claims 1, 5-7, 10 and 91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Poche US 2001/0041737.
Regarding claim 1, Poche teaches a feral hog (intended use) bait comprising: a carrier material (Example 1 "grain carrier"); and an active agent contributing to the toxicity of said bait in a feral hog (or any animal), said active agent consisting of an amount of warfarin (Para 11, 13, 15 Example 1) not greater than about 0.010% by weight of said bait (Para 11 "0.005-0.05%").
Poche teaches an active agent range of not greater than about 0.01% in para 11, which is believed to anticipate the claimed range of “not greater than about 0.01%”.  Alternatively, if for any reason it can be considered that the range taught by Poche is broader than the claimed range of applicants invention or that Poche somehow doesn’t teach an amount of warfarin not greater than about 0.01% by weight of said bait, it is clear from Poche disclosure that the concentration of rodenticide in the final bait may range from 0.0005% to about 0.05% and that the concentration may vary depending on the particular active agent and that an appropriate amount of rodenticide will be known by a skilled worker or readily determinable by routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.01% as In re Aller, 105 USPQ 233.
Regarding claim 5, Poche discloses/teaches claim 1, wherein said amount of warfarin is in a range of between about 0.005% to about 0.01% by weight of said bait (Para 11 "0.005-0.05%").
Therefore, Poche’s range 0.005-0.05% anticipates applicants claimed range of 0.005% to about 0.01%.  Poche’s disclosed range of 0.005-0.05% is identical to the claimed range 0.005-0.01%.  Since Poche teaches only a slightly broader range than is being claimed, the extent of the overlap is otherwise identical, and therefore Poche teaches the claimed range with sufficient specificity. 
Poche teaches an active agent range of between about 0.005-0.05% in para 11, which is believed to anticipate the claimed range of “about 0.005% to about 0.01%”.  Alternatively, if for any reason it can be considered that the range taught by Poche is broader than the claimed range of applicants invention or that Poche somehow doesn’t teach an amount of warfarin between about 0.005% to about 0.01% by weight of said bait, it is clear from Poche’s disclosure that the concentration of active agent (warfarin) in the final bait may range from 0.005% to about 0.05%  and that the concentration may vary depending on the particular active agent and that an appropriate amount of rodenticide will be known by a skilled worker or readily determinable by routine experimentation.
In re Aller, 105 USPQ 233.
Regarding claim 6, Poche discloses/teaches claim 1, wherein said amount of warfarin is not greater than about 0.005% by weight of said bait (Para 11 "0.005%").
Therefore, Poche disclosed amounts of between 0.005% provide sufficient specificity to anticipate applicants claimed limitation “of not greater than about 0.005%” since there is overlap between the claimed range and the prior art ranges taught by Poche.  
Poche teaches an active agent range/amounts of 0.005% para 11, which is believed to anticipate the claimed range of “not greater than about 0.005%”.  Alternatively, if for any reason it can be considered that the amounts/range taught by Poche is broader than the claimed range of applicants invention or that Poche somehow doesn’t teach an amount of warfarin not greater than about 0.005% by weight of said bait, it is clear from Poche disclosure that the concentration of active agent (warfarin) in the final bait maybe not greater than 0.005 and that the concentration may vary depending on the particular active agent and that an appropriate amount of rodenticide will be known by a skilled worker or readily determinable by routine experimentation (Para 11-13).
In re Aller, 105 USPQ 233.  
Regarding claim 7, Poche discloses/teaches claim 1, wherein said carrier material comprises a binder (para 13, example 1).
Regarding claim 10, Poche discloses/teaches claim 1, wherein an amount of said binder is not greater than about 50% by weight of said bait (para 13).
Regarding claim 91, Poche discloses/teaches claim 1, wherein said bait is configured as a solid bait block which has no space(s) or void(s) inside (claim 6 "a solid carrier").
If applicant disagrees with the shape of the bait, then it would have been an obvious matter of design choice to make the different portions of the bait of whatever form or shape was desired or expedient, including solid, having no space(s) or void(s) inside, in order to make the bait more stable and easier to transport and use. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al..
Claims 9, 11-13 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Poche US 2001/0041737 in view of Baker US 5,720,951.
Regarding claim 9, Poche discloses/teaches the system of claim 8, but is silent as to wherein said bait is substantially homogenous, thereby having a uniform composition throughout.
Baker teaches a system, within the same field of endeavor, further including wherein said bait is substantially homogenous (col 2 Ln 21-34), thereby having a uniform composition throughout, (homogenously blended ingredients result in uniform composition of bait granules/particles).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the bait as taught by Poche as being substantially homogenous as taught by Baker in order to ensure that the amount of warfarin per pellet is equal and consistent throughout the bait to ensure uniformity of dosage.
Regarding claim 11, Poche discloses/teaches the limitations of claim 7 but are silent as to wherein said binder comprises wax.
Baker teaches the feral hog control system of claim 1, wherein said carrier material comprises a binder (Abstract, Col 4 Ln 37-Col 5 Ln 2; Col 5 Ln 24-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the binder as taught by Poche as being a wax as taught by Baker based on the desired characteristics of the bait for attracting a particular animal species.
Regarding claim 12, Poche and Baker teach the limitations of claim 11.  Baker also teaches that a binder used in the bait composition is paraffin wax (Col 5 Ln 20-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the bait composition as taught by Poche et al as further comprising a binder of paraffin wax as taught by Baker in order to increase the 
Regarding claim 13, Poche discloses/teaches the limitations of claim 7 but is silent as to wherein said bait further comprises one or more attractants.
Baker teaches wherein the bait further comprises one or more attractants (Col 4 Ln 1-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait as taught by Poche 2001 with the one or more attractants as taught by Baker in order to encourage the desired animal to consume the bait.
Regarding claim 73, Poche discloses/teaches the limitations of claim 1 but is silent as to the bait further comprising a colorant.
Baker teaches wherein said bait further comprises a colorant (Col 5 Ln 22-23).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait as taught by Poche as further comprising a colorant as taught by Baker in order to attract animals to the bait and warn people that the bait is present.
Claims 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Poche US 2001/0041737 in view of Baker US 5,720,951 and Wentworth US 3,629,390.
Regarding claim 74, Poche and Baker teach the feral hog bait of claim 73, but are silent as to wherein said colorant provides a blue color.
Wentworth teaches a system, within the same field of endeavor, further including wherein it is known to provide a bait composition with a colorant that is blue in color (Col 3 Ln 65-70)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Baker as 
Regarding claim 75, the modified reference teaches the feral hog bait of claim 74, and Wentworth further teaches wherein said colorant is configured for absorption by fat cells of the animal following ingestion to visibly color fat the color of the dye. Wentworth previously taught that a blue colorant is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the colorant as taught by the modified reference as being a fat seeking dye that visibly colors fat of the animal following ingestion as further taught by Wentworth in order to warn hunters/notify people that the animal has ingested the bait composition and may be contaminated and therefore not safe for food.
Claims 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Poche US 2001/0041737 in view of Baker US 5,720,951 and “Blue Pig Fat Photo Explained” (Business Insider article by Kim Renfro), hereafter “Renfro.”
Regarding claim 74, Poche and Baker teach the feral hog bait of claim 73, but are silent as to wherein said colorant provides a blue color.  Renfro teaches that blue dye is put into bait.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Baker as being a colorant that is blue as taught by Renfro in order to discourage humans or undesired animals from consuming the bait (Page 2, Ln 10-11, 16-17).
Regarding claims 75, the modified reference teaches the feral hog bait of claim 74, and Renfro further teaches that said colorant is configured for absorption by fat cells of the animal following ingestion to visibly color fat blue.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Baker as being a colorant that visibly colors fat blue .

Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive.
Applicant continues to argue that Baker (and Poche) is not intended to be used on feral hogs and that, "Baker cannot be construed as teaching an amount of warfarin which would be toxic to a feral hog." If Baker teaches the exact composition and concentration as applicant’s claimed invention, and Applicant is arguing that Bakers bait would not be lethal to feral hogs, then by default applicants own invention would also not be lethal to feral hogs either. The invention as claimed by applicant is taught in its entirety by the teachings of Bakers bait; Bakers bait is identical in composition and concentration to applicants claimed invention. Accordingly MPEP 2112.01 II states:
"COMPOSITION CLAIMS - IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.”
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada
The applicant has now attempted to prove that the ideal amount of warfarin for rats and hogs is different by providing a chart from the EPA that does not mention hogs.  Not only is this unpersuasive, but again, Baker teaches the exact composition and concentration as the current invention.  The intended target of the bait is irrelevant in these apparatus claims.
Applicant argues that the preamble must be given patentable weight even though it is merely an intended use recitation. As outlined in MPEP 2111.02 II, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550,1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation");" MPEP 2111.02. Therefore applicants argument that the preamble distinguishes over the prior art merely because the claimed inventions intended use is for feral hogs is not persuasive.
The applicant is again arguing that the preamble must be considered a part of the claim.  The examiner replies that is has been considered, but as these are apparatus claims, the intended use of the bait does not affect the composition.  The fact is that applicant’s claimed invention, although intended to be use as a "feral hog bait" is not structurally or compositionally different from the prior art baits as claimed.
Applicant's argument that Baker does not teach at least "an amount of warfarin not greater than about 0.01% by weight of said bait," has been considered but is not persuasive. Applicant cites MPEP 2131.03 and believes that the Baker's range fails 
In response to the applicant’s argument that the EPA recommends “an appropriate amount of rodenticide known by a skilled worker is 0.025%, which is 2.5 times greater than the amount of warfarin required by independent Claim 1,” the examiner cannot see how this is relevant.  Once again, Baker discloses the exact same bait composition recited by the claims.  The fact that the EPA recommends a higher concentration does not alter this fact in any way.
Where applicant argues that Poche “teaches at least two active agents which contribute to the toxicity of his warfarin-containing rodenticidal composition, whereby the two active agents are (1) warfarin and (2) an antibiotic,” the examiner responds that the applicant has misinterpreted the rejection (and the claim).  Claim 1 recites “A feral hog bait comprising:…an active agent…consisting of an amount of warfarin...”  Therefore the 
As the bulk of the applicant’s arguments pertain to the intended use of the bait on hogs, the examiner will restate one final time:  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Also, a device of the prior art meets a functionally-defined limitation if it is capable of the recited function, and the prior art reference need not envision the device actually being used to perform the claimed function. In re Schreiber, 128 F.3d 1473,1477 (Fed. Cir. 1997). The bait as recited is not novel, as Baker teaches the exact composition and concentration as applicant’s claimed invention, regardless of the intended target animal.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642